ORDER

After the Board of Attorneys Professional Responsibility filed a complaint seeking the imposition of discipline reciprocal to that imposed on him by the Illinois Supreme Court, Attorney Francis J. Theusch filed a petition for the voluntary revocation of his license to practice law in Wisconsin, pursuant to SCR 21.10(1). In that petition, Attorney Theusch acknowledged that he could not successfully defend the charges of professional misconduct, namely, conversion of client funds, commingling client funds with his own, illegal conduct involving theft, conduct involving perjury and obstruction of justice, conduct involving dishonesty, fraud, deceit or misrepresentation, suppression of evidence and neglect of client legal matters. The referee, Attorney Rudolph P. Regez, concluded that the professional misconduct constituted violations of SCR 20:8.4(a) and recommended that the petition for voluntary revocation be granted.
Attorney Theusch was admitted to practice law in Wisconsin in 1980 but never opened a law office in the state. He practiced law in Chicago, Illinois.
*52IT IS ORDERED that the petition for voluntary license revocation is granted and the license of Francis J. Theusch to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order Francis J. Theusch pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Francis J. Theusch comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court